James, J.
(concurring)—I concur in the opinion as written by Judge Farris in all respects. But I take this opportunity to express my opinion that neither instruction No. 5 nor 6 was necessary. The stock instruction definition of negligence afforded both counsel full opportunity to evaluate Meiss-ner’s conduct with reference to that of a reasonable person under the same or similar circumstances. As appellate judges continue to overwrite, trial judges continue to over-instruct. I am confident that sufficient research would reveal that the language of instruction No. 6 was first used in an appellate opinion in concluding that some plaintiffs’ con*462duct was not necessarily contributory negligence. Washington courts have come a long way in achieving precision, both in instructing and in opinion writing. We can do still better.